UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22967 Nuveen Minnesota Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Minnesota Municipal Income Fund (NMS) February 29, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 147.3% (100.0% of Total Investments) MUNICIPAL BONDS – 147.3% (100.0% of Total Investments) Consumer Staples – 0.9% (0.6% of Total Investments) $ 700 Moorhead, Minnesota, Recovery Zone Facility Revenue Bonds, American Crystal Sugar Company 7/20 at 100.00 BBB+ $ 784,014 Project, Series 2010, 5.650%, 6/01/27 Education and Civic Organizations – 26.2% (17.8% of Total Investments) Anoka County, Minnesota, Charter School Lease Revenue Bonds, Spectrum Building Company, Series No Opt. Call BBB– 2012A, 5.000%, 6/01/43 Baytown Township, Minnesota, Lease Revenue Bonds, Saint Croix Preparatory Academy Project, 8/16 at 102.00 BB+ Series 2008A, 7.000%, 8/01/38 City of Woodbury, Minnesota, Charter School Lease Revenue Bonds, Math and Science Academy No Opt. Call BBB– Building Company, Series 2012A, 5.000%, 12/01/43 Deephaven, Minnesota, Charter School Lease Revenue Bonds, Eagle Ridge Academy Project, Series 7/25 at 100.00 BB+ 2015A, 5.250%, 7/01/40 Duluth Housing & Redevelopment Authority, Minnesota, Lease Revenue Bonds, Duluth Public 11/18 at 102.00 BBB– Schools Academy, Series 2010A, 5.600%, 11/01/30 Forest Lake, Minnesota, Charter School Lease Revenue Bonds, Lakes International Language 8/22 at 100.00 BBB– Academy, Series 2014A, 5.750%, 8/01/44 Hugo, Minnesota, Charter School Lease Revenue Bonds, Noble Academy Project, Series 2014A, 7/24 at 100.00 BB+ 5.000%, 7/01/44 Minneapolis, Minnesota, Charter School Lease Revenue Bonds, Yinghua Academy Charter School, 7/23 at 100.00 BB Series 2013A, 6.000%, 7/01/43 Minnesota Higher Education Facilities Authority, Revenue Bonds, Bethel University, Refunding Series 2007-6-R: 5.500%, 5/01/24 5/17 at 100.00 N/R 5.500%, 5/01/27 5/17 at 100.00 N/R 5.500%, 5/01/37 5/17 at 100.00 N/R Minnesota Higher Education Facilities Authority, Revenue Bonds, Macalester College, Series No Opt. Call Aa3 2012-7S, 3.250%, 5/01/36 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of Saint Thomas, 10/19 at 100.00 A2 Series 2009-7A, 5.000%, 10/01/39 Otsego, Minnesota, Charter School Lease Revenue Bonds, Kaleidoscope Charter School Project, 9/24 at 100.00 BB+ Series 2014A, 5.000%, 9/01/44 Ramsey, Anoka County, Minnesota, Lease Revenue Bonds, PACT Charter School Project, Series 12/21 at 100.00 BBB– 2004A, 5.500%, 12/01/33 Rice County, Minnesota Educational Facility Revenue Bonds, Shattuck Saint Mary’s School No Opt. Call BB Project, Series 2015, 5.000%, 8/01/22 Saint Paul Housing and Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, No Opt. Call BB+ Hmong Education Reform Company, Series 2012A, 5.250%, 9/01/32 Saint Paul Housing and Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, 9/21 at 100.00 BBB– Nova Classical Academy, Series 2011A, 6.375%, 9/01/31 Saint Paul Housing and Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, Twin Cities Academy Project, Series 2015A: 5.300%, 7/01/45 7/25 at 100.00 BB 5.375%, 7/01/50 7/25 at 100.00 BB Saint Paul Housing and Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, No Opt. Call BB+ Twin Cities German Immersion School, Series 2013A, 5.000%, 7/01/44 Saint Paul Housing and Redevelopment Authority, Minnesota, Educational Facility Revenue 10/17 at 100.00 A3 Refunding Bonds, Saint Paul Academy and Summit School Project, Series 2007, 5.000%, 10/01/24 Saint Paul Housing and Redevelopment Authority, Minnesota, Lease Revenue Bonds, Saint Paul 3/23 at 100.00 BBB– Conservatory for Performing Artists Charter School Project, Series 2013A, 4.625%, 3/01/43 St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, Higher 12/22 at 100.00 BBB– Ground Academy Charter School, Series 2013A, 5.000%, 12/01/33 University of Minnesota, General Revenue Bonds, Series 2011A, 5.250%, 12/01/29 12/20 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 22.5% (15.3% of Total Investments) Cuyuna Range Hospital District, Minnesota, Health Care Facilities Gross Revenue Bonds, 6/17 at 100.00 N/R Refunding Series 2007, 5.000%, 6/01/29 Glencoe, Minnesota, Health Care Facilities Revenue Bonds, Glencoe Regional Health Services Project, Series 2013: 4.000%, 4/01/27 4/22 at 100.00 BBB 4.000%, 4/01/31 4/22 at 100.00 BBB Housing and Redevelopment Authority of the City of Saint Paul, Minnesota, Health Care 7/25 at 100.00 A Facilities Revenue Refunding Bonds, HealthPartners Obligated Group, Series 2015A, , 4.000%, 7/01/35 Maple Grove, Minnesota, Health Care Facilities Revenue Bonds, Maple Grove Hospital Corporation, Series 2007: 20 5.000%, 5/01/20 5/17 at 100.00 Baa1 5.250%, 5/01/25 5/17 at 100.00 Baa1 Maple Grove, Minnesota, Health Care Facilities Revenue Refunding Bonds, North Memorial Health 9/25 at 100.00 Baa1 Care, Series 2015, 4.000%, 9/01/35 Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 11/18 at 100.00 AA 2008B, 6.500%, 11/15/38 – AGC Insured Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 2015A: 4.000%, 11/15/40 11/25 at 100.00 A+ 5.000%, 11/15/44 11/25 at 100.00 A+ Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue Bonds, 2/18 at 100.00 AA Essentia Health Obligated Group, Series 2008E, 5.000%, 2/15/37 – AGC Insured Northern Itasca Hospital District, Minnesota, Health Facilities Gross Revenue Bonds, Refunding 12/20 at 100.00 N/R Series 2013A, 4.400%, 12/01/33 Northern Itasca Hospital District, Minnesota, Health Facilities Gross Revenue Bonds, Series 2013C: 4.500%, 12/01/25 12/20 at 100.00 N/R 4.750%, 12/01/27 12/20 at 100.00 N/R 5.000%, 12/01/28 12/20 at 100.00 N/R 5.400%, 12/01/33 12/20 at 100.00 N/R Saint Cloud, Minnesota, Health Care Revenue Bonds, CentraCare Health System Project, Series 5/20 at 100.00 A1 2010A, 5.125%, 5/01/30 Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Revenue Bonds, Allina 11/19 at 100.00 AA– Health System, Series 2009A-1, 5.250%, 11/15/29 Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, Regions Hospital Parking Ramp 8/16 at 100.00 N/R Project, Series 2007-1, 5.000%, 8/01/36 Shakopee, Minnesota, Health Care Facilities Revenue Bonds, Saint Francis Regional Medical Center, Refunding Series 2014: 4.000%, 9/01/31 9/24 at 100.00 A 5.000%, 9/01/34 9/24 at 100.00 A St. Paul Housing and Redevelopment Authority, Minnesota, Hospital Revenue Bonds, HealthEast 11/25 at 100.00 BBB– Inc., Series 2015A, 5.000%, 11/15/44 Total Health Care Housing/Multifamily – 4.7% (3.2% of Total Investments) Coon Rapids, Minnesota, Multifamily Housing Revenue Bonds, Tralee Terrace Apartments Project, 6/20 at 100.00 Aaa Series 2010, 4.500%, 6/01/26 Minnesota Housing Finance Agency, Rental Housing Revenue Bonds, Series 2011: 5.050%, 8/01/31 8/21 at 100.00 AA+ 5.450%, 8/01/41 8/21 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 4.9% (3.4% of Total Investments) Minneapolis-Saint Paul Housing Finance Board, Minnesota, Single Family Mortgage Revenue Bonds, 7/16 at 100.00 AA+ City Living Series 2006A-4, 5.000%, 11/01/38 (Alternative Minimum Tax) Minnesota Housing Finance Agency, Homeownership Finance Bonds, Mortgage-Backed Securities 7/21 at 100.00 Aaa Program, Series 2011D, 4.700%, 1/01/31 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007D, 4.700%, 7/16 at 100.00 AA+ 7/01/27 (Alternative Minimum Tax) 10 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007-I, 4.850%, 7/16 at 100.00 AA+ 7/01/38 (Alternative Minimum Tax) Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2008B, 5.650%, 1/18 at 100.00 AA+ 7/01/33 (Alternative Minimum Tax) Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2009E, 7/19 at 100.00 AA+ 5.100%, 1/01/40 85 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2013C, 1/23 at 100.00 AA+ 3.900%, 7/01/43 70 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2014C, 7/24 at 100.00 AA+ 3.500%, 1/01/32 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2015F, 7/25 at 100.00 AA 3.300%, 7/01/29 Total Housing/Single Family Industrials – 3.8% (2.6% of Total Investments) Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2006-1A: 4.850%, 12/01/17 (Alternative Minimum Tax) 6/16 at 100.00 A+ 4.875%, 12/01/18 (Alternative Minimum Tax) 6/16 at 100.00 A+ Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2013-1: 4.500%, 6/01/33 6/21 at 100.00 A+ 4.750%, 6/01/39 6/21 at 100.00 A+ Total Industrials Long-Term Care – 15.5% (10.5% of Total Investments) Anoka, Minnesota, Health Care and Housing Facility Revenue Bonds, The Homestead at Anoka, Inc. 11/24 at 100.00 N/R Project, Series 2014, 5.125%, 11/01/49 Center City, Minnesota, Health Care Facilities Revenue Bonds, Hazelden Betty Ford Foundation 11/24 at 100.00 A3 Project, Series 2014, 4.000%, 11/01/39 Center City, Minnesota, Health Care Facilities Revenue Bonds, Hazelden Foundation Project, 11/19 at 100.00 A3 Series 2011, 5.000%, 11/01/41 Cold Spring, Minnesota, Health Care Facilities Revenue Bonds, Assumption Home, Inc., Refunding 7/20 at 100.00 N/R Series 2013, 5.200%, 3/01/43 Columbus, Minnesota, Senior Housing Revenue Bonds, Richfield Senior Housing, Inc., Refunding Series 2015: 5.250%, 1/01/40 1/23 at 100.00 N/R 5.250%, 1/01/46 1/23 at 100.00 N/R Cottage Grove, Minnesota, Senior Housing Revenue Bonds, PHS/Cottage Grove, Inc., Project, 5/16 at 100.00 N/R Series 2006A, 5.000%, 12/01/31 Lake Crystal, Minnesota, Housing and Health Care Revenue Bonds, Ecumen Second Century & 9/18 at 100.00 N/R Owatonna Senior Living Project, Refunding Series 2014A, 4.500%, 9/01/44 (Mandatory put 9/01/24) Minneapolis, Minnesota, Revenue Bonds, Walker Minneapolis Campus Project, Refunding Series 11/22 at 100.00 N/R 2012, 4.750%, 11/15/28 Minneapolis, Minnesota, Senior Housing and Healthcare Revenue Bonds, Ecumen ? Abiitan Mill 5/23 at 100.00 N/R City Project, Series 2015, 5.250%, 11/01/45 Moorhead Economic Development Authority, Minnesota, Multifamily Revenue Bonds, Eventide Senior 5/16 at 100.00 N/R Housing, Series 2006A, 5.150%, 6/01/29 Owatonna, Minnesota, Housing and Health Care Revenue Bonds, Ecumen Second Century & Owatonna 9/18 at 100.00 N/R Senior Living Project, Refunding Series 2014B, 4.500%, 9/01/44 (Mandatory put 9/01/24) Saint Paul Housing and Redevelopment Authority Minnesota, Senior Housing and Health Care 5/23 at 100.00 N/R Revenue Bonds, Episcopal Homes Project, Series 2013, 5.125%, 5/01/48 Saint Paul Housing and Redevelopment Authority, Minnesota, Nursing Home Revenue Bonds, 4/17 at 100.00 N/R Episcopal Homes of Minnesota, Series 2006, 5.630%, 10/01/33 Saint Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Rossy & Richard 10/17 at 100.00 N/R Shaller Family Sholom East Campus, Series 2007A, 5.250%, 10/01/42 Saint Paul Housing and Redevelopment Authority, Minnesota, Senior Housing and Health Care No Opt. Call N/R Revenue Bonds, Episcopal Homes Project, Refunding Series 2012A, 5.150%, 11/01/42 Sauk Rapids, Minnesota, Health Care and Housing Facilities Revenue Bonds, Good Shepherd 1/23 at 100.00 N/R Lutheran Home, Refunding Series 2013, 5.125%, 1/01/39 Wayzata, Minnesota, Senior Housing Revenue Bonds, Folkestone Senior Living Community, Series 5/19 at 102.00 N/R 2012A, 6.000%, 5/01/47 West St. Paul, Minnesota, Health Care Facilities Revenue Bonds, Walker Thompson Hill LLC 9/19 at 100.00 N/R Project, Series 2011A, 7.000%, 9/01/46 Total Long-Term Care Materials – 2.5% (1.7% of Total Investments) Saint Paul Port Authority, Minnesota, Solid Waste Disposal Revenue Bonds, Gerdau Saint Paul 10/22 at 100.00 BBB– Steel Mill Project, Series 2012-7, 4.500%, 10/01/37 (Alternative Minimum Tax) Tax Obligation/General – 15.5% (10.5% of Total Investments) Circle Pines Independent School District 12, Centennial, Minnesota, General Obligation Bonds, 2/25 at 67.23 AA+ School Building Series 2015A, 0.000%, 2/01/35 Cloquet Independent School District 94, Carlton and Saint Louis Counties, Minnesota, General 2/25 at 100.00 Aa2 Obligation Bonds, School Building Series 2015B, 4.000%, 2/01/36 Delano Independent School District 879, Minnesota, General Obligation Bonds, Refunding School 2/26 at 100.00 Aa2 Building Series 2016A, 3.000%, 2/01/35 Fridley Independent School District 14, Anoka County, Minnesota, General Obligation Bonds, 2/26 at 100.00 Aa2 Alternative Facility, Series 2016B, 5.000%, 2/01/27 Hennepin County, Minnesota, General Obligation Bonds, Refunding Series 2008D, 5.000%, 12/01/25 12/16 at 100.00 AAA Hermantown Independent School District 700, Minnesota, General Obligation Bonds, School Building Series 2015A: 0.000%, 2/01/37 No Opt. Call Aa2 0.000%, 2/01/38 No Opt. Call Aa2 Independent School District 2310(Sibley East), Minnesota, General Obligation School Building 2/25 at 100.00 Aa2 Bonds, Series 2015A, 4.000%, 2/01/40 Mankato Independent School District 77, Minnesota, General Obligation Bonds, School Building 2/24 at 100.00 AA+ Series 2014A, 4.000%, 2/01/30 Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund 6/17 at 100.00 A+ Series 2007-2A, 5.125%, 6/01/22 (Alternative Minimum Tax) Moorhead Independent School District 152, Clay County, Minnesota, General Obligation Bonds, 2/26 at 100.00 Aa2 Refunding School Building Series 2016A, 3.000%, 2/01/36 Saint Cloud Independent School District 742, Stearns County, Minnesota, General Obligation 2/25 at 100.00 Aa2 Bonds, Series 2015A, 3.125%, 2/01/34 Saint James Independent School District 840, Minnesota, General Obligation Bonds, School 2/26 at 100.00 AA+ Building Series 2015B, 4.000%, 2/01/45 Wayzata Independent School District 284, Hennepin County, Minnesota, General Obligation Bonds, 2/23 at 100.00 AAA School Building Series 2014A, 3.500%, 2/01/31 Total Tax Obligation/General Tax Obligation/Limited – 12.6% (8.5% of Total Investments) Anoka-Hennepin Independent School District 11, Minnesota, Certificates of Participation, 2/23 at 100.00 A+ Series 2015A, 4.000%, 2/01/41 Duluth Independent School District 709, Minnesota, Certificates of Participation, Capital 2/22 at 77.70 Aa2 Appreciation Series 2012A, 0.000%, 2/01/28 – AGM Insured Minneapolis, Minnesota, Tax Increment Revenue Bonds, Grant Park Project, Refunding Series 3/23 at 100.00 N/R 2015, 4.000%, 3/01/30 Minneapolis, Minnesota, Tax Increment Revenue Bonds, Ivy Tower Project, Series 2015, 3/24 at 100.00 N/R 5.000%, 3/01/29 Minnesota Housing Finance Agency, Nonprofit Housing Bonds, State Appropriation Series 2011, 8/21 at 100.00 AA 5.000%, 8/01/31 Moorhead, Minnesota, Golf Course Revenue Refunding Bonds, Series 1998B, 5.875%, 12/01/21 5/16 at 100.00 N/R Northeast Metropolitan Intermediate School District 916, White Bear Lake, Minnesota, 2/25 at 100.00 A1 Certificates of Participation, Series 2015A, 3.750%, 2/01/36 Northeast Metropolitan Intermediate School District 916, White Bear Lake, Minnesota, 2/25 at 100.00 A1 Certificates of Participation, Series 2015B, 4.000%, 2/01/42 Saint Paul Housing and Redevelopment Authority, Minnesota, Multifamily Housing Revenue Bonds, 2700 University at Westgate Station, Series 2015B: 4.875%, 4/01/30 4/23 at 100.00 N/R 5.250%, 4/01/43 4/23 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Recreational Facility Lease Revenue 12/17 at 100.00 AA+ Bonds, Jimmy Lee Recreational Center, Series 2008, 5.000%, 12/01/32 Saint Paul Housing and Redevelopment Authority, Minnesota, Upper Landing Project Tax Increment Revenue Refunding Bonds, Series 2012: 5.000%, 9/01/26 No Opt. Call N/R 5.000%, 3/01/29 No Opt. Call N/R Saint Paul, Minnesota, Sales Tax Revenue Bonds, Series 2014G, 3.750%, 11/01/33 11/24 at 100.00 A+ Total Tax Obligation/Limited Transportation – 1.3% (0.9% of Total Investments) Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, 1/20 at 100.00 A+ Subordinate Lien Series 2010D, 4.000%, 1/01/23 (Alternative Minimum Tax) St Paul Housing and Redevelopment Authority, Minnesota, Parking Revenue Bonds, Parking 8/18 at 102.00 A+ Facilities Project, Refunding Series 2010A, 5.000%, 8/01/30 Total Transportation U.S. Guaranteed – 12.8% (8.7% of Total Investments) (4) Burnsville Independent School District 191, Dakota and Scott Counties, Minnesota, General 2/18 at 100.00 Aa2 (4) Obligation Bonds, Series 2008A, 4.750%, 2/01/24 (Pre-refunded 2/01/18) 85 Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 11/18 at 100.00 AA (4) 2008B, 6.500%, 11/15/38 (Pre-refunded 11/15/18) – AGC Insured Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Hospital and Healthcare 11/18 at 100.00 A+ (4) Services, Series 2008A, 6.625%, 11/15/28 (Pre-refunded 11/15/18) Minneapolis, Minnesota, Revenue Bonds, National Marrow Donor Program Project, Series 2010, 8/18 at 100.00 BBB+ (4) 4.250%, 8/01/20 (Pre-refunded 8/01/18) Minnesota Higher Education Facilities Authority, Revenue Bonds, University of Saint Thomas, 4/17 at 100.00 A2 (4) Series 2009-6X, 5.250%, 4/01/39 (Pre-refunded 4/01/17) Saint Louis Park, Minnesota, Health Care Facilities Revenue Bonds, Park Nicollet Health 7/19 at 100.00 Aaa Services, Refunding Series 2009, 5.750%, 7/01/39 (Pre-refunded 7/01/19) Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Facility Revenue Bonds, 11/16 at 100.00 Aaa HealthPartners Obligated Group, Series 2006, 5.250%, 5/15/36 (Pre-refunded 11/15/16) Total U.S. Guaranteed Utilities – 18.4% (12.5% of Total Investments) Minnesota Municipal Power Agency, Electric Revenue Bonds, Refunding Series 2014A, 10/24 at 100.00 A2 4.000%, 10/01/33 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series 2008A: 5.000%, 1/01/18 – AGC Insured No Opt. Call AA 5.000%, 1/01/20 – AGC Insured 1/18 at 100.00 AA 5.000%, 1/01/21 – AGC Insured 1/18 at 100.00 AA Southern Minnesota Municipal Power Agency, Power Supply System Revenue Bonds, Series 1994A: 0.000%, 1/01/19 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/23 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/24 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/26 – NPFG Insured No Opt. Call AA– Western Minnesota Municipal Power Agency, Power Supply Revenue Bonds, Series 2014A, 1/24 at 100.00 Aa3 4.000%, 1/01/40 Total Utilities Water and Sewer – 5.7% (3.8% of Total Investments) Buffalo, Minnesota, Water and Sewer Revenue Bonds, Series 2009B: 0.000%, 10/01/21 4/19 at 89.45 AA+ 0.000%, 10/01/22 4/19 at 85.14 AA+ 0.000%, 10/01/23 4/19 at 80.85 AA+ Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/26 at 100.00 A– Series 2016, 5.000%, 1/01/46 Total Water and Sewer $ 126,255 Total Long-Term Investments (cost $118,881,872) Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference – (50.7)% (5) Other Assets Less Liabilities – 3.4% Net Assets Applicable to Common Shares – 100% $ 87,012,419 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 29, 2016, the cost of investments was $118,771,214. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 29, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 34.4%. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Minnesota Municipal Income Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29,2016
